William H. Rehnquist: We'll hear argument now in Number 92-1856, the City of Ladue v. Margaret Gilleo. Mr. Cherrick.
Jordan B. Cherrick: Mr. Chief Justice and may it please the Court: This case presents the question of whether the City of Ladue, a small, 8-1/2 square mile residential community, has the right to protect its residents from the proliferation of signs that causes visual blight, harm to the landscape, safety problems, and a deterioration of real estate values. We submit that the sign ordinance at issue here today is constitutional under this Court's time, place, or manner jurisprudence, and we start the analysis with the governmental interests, because under the Court's opinion in Frisby, the Court noted that the governmental interest, the strength of those interests, informs the application of the test and, indeed, those interests are very strong in this case. The City of Ladue has, since its very inception in 1936, made a comprehensive and longstanding commitment to the preservation of its beautiful, aesthetic community. It retained a renowned urban planner, one of the fathers of urban planning in this country, Harland Bartholomew, to devise the city plan which it has consistently followed. The sign ordinance is an essential part of the zoning plan and the comprehensive plan. It is designed to maintain this unique aesthetic ambience of this community, and it has done so on a consistent basis not only with respect to sign regulation but with respect to beautification projects and other issues as well.
Sandra Day O'Connor: Mr. Cherrick, your ordinance has some exemptions. Not all signs are banned. There's a list of exemptions, and those exemptions would appear to be content-based as we have used that term in prior cases and, under our existing doctrine, how can you defend those content-based exceptions or exemptions?
Jordan B. Cherrick: Justice O'Connor, we think that the exemptions are neutral in the sense that under Ward the controlling test for content neutrality was, what is the Government's controlling purpose, and here, the narrow exceptions that we required are safety-related and those that, in fact, are required by this Court's jurisprudence in the sense that there are no ample alternative modes of expression, such as an onsite sign.
Sandra Day O'Connor: Well, but you have exemptions for sale or for lease signs, which certainly aren't safety-related, and for church signs and so forth, so surely some of those are content-based?
Jordan B. Cherrick: We think that under this Court's jurisprudence... for example in the Linmark case the Court held that real estate signs must be allowed because there are no ample alternative modes of expression. So what Ladue is doing in this context is not targeting the message, it's targeting the medium of signs, and it is also attempting to allow those signs where there is no alternative onsite--
Sandra Day O'Connor: Well, do you think we have to apply our usual strict scrutiny test here, and under that test, do you think that the exemptions survive strict scrutiny, that there is a compelling State interest, that there's no other alternative that would be less burdensome, and so forth?
Jordan B. Cherrick: --Justice O'Connor, we think the ordinance does survive the strict scrutiny test, but we do not think the Court needs to reach that test, because what is at issue here today is, in the lower courts what actually happened is that the courts held that if Ladue allows any exceptions whatsoever, the ordinance is content-based, subject to strict scrutiny, and therefore unconstitutional. We think that that places cities in a classic catch-22 position, because on the one hand, under the Court's jurisprudence, for example, in Linmark, certain signs must be allowed when there are no ample alternatives. A safety--
Anthony M. Kennedy: Is it your position that you cannot draft an adequate time, place, and manner ordinance that would allow some signs of this character?
Jordan B. Cherrick: --Well, Justice Kennedy, under the Ward case the Court has, of course, rejected the least restrictive alternative, and the issue is--
Ruth Bader Ginsburg: Mr. Cherrick, tell me if I'm wrong, but I thought the Ward case was about the decibel level. It was turning down the volume, not excluding the expression, and here, it seems if you're going to use the Ward case the natural application would be to say you can regulate the size of the sign, you could regulate the number of signs, but how can you use Ward, which is turning down the volume but not excluding expression, as a justification for saying you cannot have any sign of this variety?
Jordan B. Cherrick: --Justice Ginsburg, proliferation is to signs what volume is to loud music, and what Ladue is doing here is focusing and targeting the medium of expression. The Court pointed out in the Vincent case that signs have a unique problem. It is the medium that creates the problem, and therefore the only way to eliminate this problem of visual blight is to eliminate the medium. We think the logic of Vincent is compelling here today.
Ruth Bader Ginsburg: Is there anything in this record that shows there's a greater danger of proliferation for "Peace in the Gulf" than "House for Sale"?
Jordan B. Cherrick: The record is undisputed that signs proliferate in neighboring communities, and Ladue does not target any particular message, it is focused on the medium, so that this ordinance applies and prohibits in a particular place signs on the landscape, controversial signs, noncontroversial, political, commercial, noncommercial... it is focused on this medium. But I would like to address the question that you asked about the alternatives, and we... even though the least restrictive alternative test has been rejected, we cannot achieve the Government's interest here, Ladue's unique interest, with the alternatives, and let me explain if we look at some of these alternatives. If we limit the size, for example, we still have the proliferation problem. There is still the multiplicity of these signs under this uncontested record that are displayed and clutter up the windows and the yards and the trees throughout the neighborhood. Now, it has been suggested that we could limit the number of signs. Well, if we did that, we would come right up against this Court's content-based doctrine which prohibits that, because if we limited the signs to a minimum of one per household, we'd still have over 3,000 potential signs. But in addition to that, we would have the problem of Government selecting the speaker and the message, because there could be multiple political races, multiple people living in a home, yet the Government would say that a particular house, there could only be one sign, and in another house a single person would be allowed to speak, and that would offend this Court's jurisprudence, and what we have tried to do is to comply with this Court's First Amendment--
Ruth Bader Ginsburg: So nothing is better than something. That's essentially your argument, that it's more compatible with the First Amendment to allow nothing than to have a regulation that specifies a uniform size.
Jordan B. Cherrick: --No, Justice Ginsburg, because under this ordinance numerous modes of expression, ample modes of expression are left open for Respondent to speak. For example, a bumper sticker, a button... those are inexpensive personal expressions which would have achieved a much larger audience than these signs placed on the landscape that could be seen from the street. In fact, the respondent did not even contest the issue in this case in the summary judgment proceedings that there were, in fact, ample alternative methods, which... we have affidavits that listed over 20. Handbills are allowed.
William H. Rehnquist: Well, Mr. Cherrick, why would a rule of one sign per house... why would that violate this Court's precedents?
Jordan B. Cherrick: We think that would create a content-based problem, because in that instance the Government in effect would be imposing a decision to be made by individuals that in a... for example, the multiple issues that face... people want to speak on, they would have to put a sign on one issue, and there may be--
William H. Rehnquist: Well, they would presumably choose the right to speak on one issue rather than the right to speak on no issues.
Jordan B. Cherrick: --Well, the problem would be is that you would have... you would have neighboring people who... who, for example, would be allowed to speak on a specific issue because they would have the one sign, and there may be just one person living in that house. But I think this goes back to the rationale of the content-based doctrine that Government should not force people to pick and choose the topics for public debate, and in fact there would be an advantage given to certain households over the others where this is--
William H. Rehnquist: You should just prohibit the debate entirely.
Jordan B. Cherrick: --Well, Mr.--
David H. Souter: Do you... excuse me. No, please answer his question.
Jordan B. Cherrick: --Thank you. Mr. Chief Justice, the debate is preserved completely, because there are all these uncontested ample alternative modes of expression... handbills and pickets and fliers and bumper stickers and buttons... and all of this is protected.
John Paul Stevens: Don't you have a handbill ordinance? Do you allow handbills all over the place?
Jordan B. Cherrick: Well, that... those... those--
John Paul Stevens: You do? You allow handbills to be distributed?
Jordan B. Cherrick: --Well, they do--
John Paul Stevens: It seems to me that would be inconsistent with this very... very fine neighborhood to have handbills scattered all over the place. You have to wear colonial costumes when you hand them out. [Laughter]
Jordan B. Cherrick: --Justice Stevens, as the Court pointed out in Vincent, the problem of handbills can be dealt with in different ways. You have a littering problem. That is the governmental problem here, but as the Court pointed out in the Vincent case, and as your dissenting opinion in the Metromedia case points out, this is the medium that causes the problem, and therefore the only direct and effective way to eliminate the problem is to eliminate the medium. It's a unique type of situation.
John Paul Stevens: Would you confirm one thing I really want to be sure about? Do you actually prohibit, during election campaigns, "Vote for Ike" in the window, or "Vote for Adlai", or something like that? That's not even permitted in an election campaign?
Jordan B. Cherrick: No, Justice Stevens, because if we permitted that we would be favoring that speech over--
John Paul Stevens: And is that ordinance completely enforced and obeyed, that they've never even put election signs up in the windows? Does the record tell us whether there's complete compliance with that?
Jordan B. Cherrick: --Well, the record is clear that for 55 years that this ordinance has been consistently enforced and applied in a constitutional--
Ruth Bader Ginsburg: Although didn't this come to light because of a complaint that the sign had been vandalized, so it hadn't been... this wasn't a case of initial enforcement. Didn't this come to the town's attention because the homeowner complained that her sign had been vandalized?
Jordan B. Cherrick: --Yes, and the town enforced this consistently. It does not allow any political or nonpolitical signs.
Ruth Bader Ginsburg: But there's no indication that if she hadn't made the complaint, or the sign hadn't been disturbed, anything would have happened.
Jordan B. Cherrick: Well, the record is clear that whenever there have been signs and the police have been on notice of it they have applied this across the board to whatever the message... whatever sign there was that was causing the problem, and I stress here, too, that this Court in the Ward case pointed out that deference must be given to local judgment of city officials to deal with these types of problems, and here we have--
Anthony M. Kennedy: Was Ward a time, place, and manner case?
Jordan B. Cherrick: --Ward?
Anthony M. Kennedy: Yes.
Jordan B. Cherrick: Yes.
Anthony M. Kennedy: Is this a time, place, and manner case?
Jordan B. Cherrick: Yes, Justice Kennedy, because it is focused on the medium, the manner of expression... signs... at a particular place, signs on the landscape that can be seen from the street.
David H. Souter: You are also interpreting time, place, and manner as I understand it to authorize you to make a complete prohibition of, I gather, all signs, if you wanted to go that far, is that correct? I understood you to be alluding to Vincent a moment ago as authority for the proposition that you could have gone further than you did, is that correct? Is that your position, and do you so read Vincent?
Jordan B. Cherrick: If I understand your question, Justice Souter, Vincent and--
David H. Souter: Could you have... in your view, would Vincent have authorized the town to prohibit not only the signs prohibited here, but also the... at least the private signs allowed here, commercial signs in front of stores, for sale signs, identification signs... could you have gone the whole hog, as you read Vincent?
Jordan B. Cherrick: --Well, signs for which there is no--
David H. Souter: Well, how about... what about the answer to my question?
Jordan B. Cherrick: --Oh, I'm sorry. No, in this respect--
David H. Souter: Okay.
Jordan B. Cherrick: --and let me explain. Signs where there is no ample alternative mode of expression, this Court in Vincent and Ward and the other time, place, and manner cases has held that those signs must be allowed, and that's... what Ladue is doing here is allowing those signs that for neutral governmental reasons it must allow, such as an onsite sign. You must have those types of signs to get to a particular place. A safety sign, that must be allowed. A real estate sign, under the Linmark case, must be allowed. But the--
David H. Souter: Is that also your view on the religious sign that the red brief referred to? The red brief took the position that under the ordinance a church would be allowed to display a sign saying, "Say No to Abortion". Is that your view that it would, and is the reasoning for allowing it what you've just stated?
Jordan B. Cherrick: --A church would only be allowed to have a sign identifying the church and what is going on at that particular premises. It would not be allowed to have a sign placed in the churchyard, "Say No to Abortion", just as other political or religious or commercial signs would not be allowed, but that is an onsite sign where as a matter of public necessity and convenience people must know what's happening at the church, where it is--
Antonin Scalia: And I assume you think, Mr. Cherrick, also, that one of the other reasons why you don't think it would be satisfactory simply to say everybody can have one sign of any sort is, you think that would be too many signs. You don't want a sign up in every house in this neighborhood, do you?
Jordan B. Cherrick: --Well, that's absolutely correct.
Antonin Scalia: Even one. Now, theoretically that could happen under your scheme, but it's not likely to happen. It's not likely to happen. Every house in the neighborhood's not going to be up for sale.
Jordan B. Cherrick: Well, those signs are not, naturally, limited in number, and there are many types of signs that can be placed here, and the record is undisputed that this city has followed the counsel of some of the most expert land-use planners to... who have advised the city that this... based on this city's unique interest, the comprehensive city plan and the zoning interest, this is necessary.
Antonin Scalia: You consider that a visual blight to have a sign up in every house... you walk down the street, every house has a sign, vote for him, vote for the other. You don't want that, right?
Jordan B. Cherrick: Well, that's correct, and it's in the reasonable judgment of city officials, as this Court has said, to make the decision about what is beautiful and what is ugly and whether sign proliferation should be allowed, and that is what this city has done, and has done so in a constitutional fashion by only allowing the limited safety and onsite signs.
Antonin Scalia: Why is it that rectangular flags can say anything at all? Rectangular flags can say "Vote for Ike", isn't that right?
Jordan B. Cherrick: Yes.
Antonin Scalia: That's how you interpret the exception for flags which is contained in the ordinance. You say that means so long as it's a rectangular banner, you can put anything on that banner you want. The message involved here could have been flown on a flag, right?
Jordan B. Cherrick: That's correct.
Antonin Scalia: But not a pennant. Not a pennant?
Jordan B. Cherrick: That was a land-use judgment-- [Laughter] --a judgment made by--
Antonin Scalia: A pretty stupid judgment. I don't understand any sense behind that at all. That's totally irrational, isn't it?
Jordan B. Cherrick: --No, Justice--
Antonin Scalia: It's not irrational?
Jordan B. Cherrick: --It's not irrational.
Antonin Scalia: All right. Tell me why... why triangles are worse than rectangles. [Laughter]
Jordan B. Cherrick: The judgment of the city was... is that there's certain types of signs that proliferate, such as a pennant and a banner. Those cause more aesthetic problems than flags. Flags have never presented the problem that the city was faced with.
Antonin Scalia: I think if you're talking about patriotic flags, you know, on holidays and things like that, I can understand it, but you haven't interpreted the thing that way. You've interpreted it to say, you can put anything on your house you want, so long as you put it on a rectangular piece of cloth, but not if you put it on a triangular piece of cloth, or a bunting. Bunting is no good either, right?
Jordan B. Cherrick: Well, the city--
Antonin Scalia: I don't understand that at all.
Jordan B. Cherrick: --Justice Scalia, the city made a reasonable judgment to deal with this problem, and it... at the same time it allowed that type of expression on a flag for people to display all types of messages, but this was... the city was trying to limit its ordinance to the problems that it saw, and under the Burson case the Court has said that the First Amendment does not require to deal with problems that don't confront them, but--
Antonin Scalia: I don't really think that's what they meant when they made the exception for flags, I really don't. I think they probably meant by a flag, a flag. You know, as in follow the flag. I love the flag.
Jordan B. Cherrick: --Well, they... there are different... people can put different messages on flags, and while it can be an American flag, it can also be a flag containing a different message, but the... I think that--
William H. Rehnquist: Has this come up in the administration of the zoning ordinance? Have people put up different kinds of flags with different messages on them?
Jordan B. Cherrick: --Yes. Yes, they have, and those have been allowed, and I think the ultimate question as on a constitutional level before the Court is whether this Court is going to act as second-guessing a land-use decision, part of a comprehensive land-use plan. Will it make the judgment that certain types of signs should be permitted, certain types of--
Ruth Bader Ginsburg: Mr. Cherrick, is your position that you're forced into the flag position you've just taken that Justice Scalia just questioned as irrational by this Court's precedent in Street, the peace symbol on a flag, and that you're forced into the "for sale" because of this Court's decisions so you're preserving what you can but of course recognizing this Court's precedent? Is that--
Jordan B. Cherrick: --Well, the city is trying to comply with this Court's precedents, while at the same time achieving the city's unique aesthetic interest, and I think it's important to focus--
David H. Souter: --But is it your position that all of the exceptions here which create what some members of the Court have described as content-based problems for you are required by decisions of this Court, so that all of the exceptions are necessities, constitutional necessities, is that your theory?
Jordan B. Cherrick: --Yes, Justice Souter, and the problem that the lower court has placed the city and other cities in is this catch-22 problem, because the lower court has said that all signs must be banned. There can be no exceptions, yet as a practical matter, how can a city exist without safety signs?
David H. Souter: Well, if we were to take the position that you are not constitutionally required to allow square or rectangular flags displaying this particular message, and... would that then knock out your theory of content-based justification?
Jordan B. Cherrick: No, Justice Souter, because in that situation the city was making a judgment that flags have not created the problem of proliferation and visual blight, and so therefore it permitted that unique mode.
David H. Souter: Well then, you're going to a different rationale, then. You're saying there are two rationales. One is, some of these exceptions are required by the Court. The other one is, some of these exceptions do not present risks of blight. Is that it?
Jordan B. Cherrick: Yes, and--
David H. Souter: And they can be identified without any content base.
Jordan B. Cherrick: --That's correct, and the Court in the... the lower courts have created this very difficult problem that applies not only for a city like Ladue, but would apply, frankly, in other contexts. The Highway Beautification Act follows the very analogous structure of the Ladue ordinance. It prohibits on private property all signs, with very limited exceptions, very closely following what Ladue has done. It allows... it does not allow political signs, although the Solicitor General is now taking the position it allows a few political signs.
William H. Rehnquist: Mr. Cherrick, where... what section of the ordinance is it that deals with flags?
Jordan B. Cherrick: The... it is the definitional section under page 120 of the joint appendix. The definition of "sign" does not include flags, and a flag was left out of the definitions because the city has not seen that as a problem that it has faced with respect to visual blight.
William H. Rehnquist: And this ordinance was adopted in 1935, you say?
Jordan B. Cherrick: No... well, the present ordinance was adopted in 1991, although the city has had sign ordinances ever since the beginning of the city.
William H. Rehnquist: And you say cases have come up since 1991 in which people have flown flags that weren't national flags or State flags, or that sort of thing, and the city has known about it and said that's perfectly okay?
Jordan B. Cherrick: Yes. Flags have never been prohibited, and for example there are Halloween flags that people display, family name flags, these... they have never been prohibited, and they have never created the type of problem the city had, and therefore it didn't make the judgment that it needed to prohibit that particular mode of--
John Paul Stevens: But under your view I suppose they could have prohibited flags. If a different community thought flags were just as obnoxious as these window signs, I suppose it could prohibit the flags too, couldn't it?
Jordan B. Cherrick: --If it was creating a problem. I think it would depend on the city's--
John Paul Stevens: Well, in their judgment. I suppose you've always prohibited them. You don't really know how bad the problem would be if you didn't have this ordinance, do you? [Laughter]
Jordan B. Cherrick: --Well, there is an--
John Paul Stevens: Ever since 1935 you've said no "I Like Ike" signs.
Jordan B. Cherrick: --Well, Justice Stevens, there is an uncontested record here that in six neighboring communities, residential communities, there is a proliferation of small, temporary signs, and so that is a problem, a real problem that exists for the city. In addition, there is--
John Paul Stevens: I'm sorry, you say there is a prolifer... not in Ladue.
Jordan B. Cherrick: --In... no, six neighboring communities.
John Paul Stevens: Oh.
Jordan B. Cherrick: That... that's--
John Paul Stevens: But they weren't planned by this same architectural expert, were they? [Laughter]
Jordan B. Cherrick: --Well, those cities do not make this prohibition, and they have a visual blight--
John Paul Stevens: Do the homes in those neighboring cities sell for anything like the price that you get in Ladue?
Jordan B. Cherrick: --Well, Justice Stevens, the record is uncontested also that one of the effects of this land-use plan and this zoning ordinance--
John Paul Stevens: Is to protect values.
Jordan B. Cherrick: --is that real estate values are increased.
John Paul Stevens: Right. Incidentally, what if you parked your car in your driveway and had a sign in the window of the car, and you just left it there. Would that violate the ordinance?
Jordan B. Cherrick: No, and that would be another alternative mode of expression. It would be very easy for respondent to have a bumper sticker on her car, or a sign on her car, and the reason, Justice Stevens, is that what Ladue is focused on is signs attached to the landscape. People are captive to those signs, and those proliferate.
John Paul Stevens: What about a child's wagon sitting out there, and put the sign on the wagon? I suppose that would be all right.
Jordan B. Cherrick: Yes, but it is important to consider the overall land-use plan, not the individual case, and under a typical land-use plan like this, if everyone keeps the plan, then the entire community benefits in terms of quality of life and real estate values.
Ruth Bader Ginsburg: If she had a wheelbarrow that she rolled onto her front lawn and propped up the sign on that, would that violate the ordinance?
Jordan B. Cherrick: No, but that... again, we think it is not appropriate to look at the individual case. As the Ward court pointed out, one must look at the overall governmental purpose, and here we're dealing with a land-use plan, a comprehensive zoning plan, and you have to look at all of... what would happen if Ladue allowed one sign, it would allow all of these signs, and it is when those signs that are attached to the land, that is when the visual blight and the proliferation problem exists, and therefore that is the reasonable judgment that this city has made. Mr. Chief Justice, I reserve the balance of my time.
Harry A. Blackmun: Mr. Cherrick, before you do, let me ask, give me the names of one or two of the adjoining suburbs that have gone to pot because they don't have this regulation.
Jordan B. Cherrick: Justice Blackmun, the... the suburbs are indicated on pages 154 and 155 of the joint appendix, but those suburbs... each community has the right, in our view, to make its own decisions of quality of life, and this is a particularly--
Harry A. Blackmun: I asked you to give me the names of one or two of them. Can you give me the names of one or two of them?
Jordan B. Cherrick: --Yes.
Harry A. Blackmun: I know St. Louis fairly well.
Jordan B. Cherrick: Justice Blackmun, Ferguson would be one, Manchester would be another, that were mentioned by the expert. Thank you.
William H. Rehnquist: Very well, Mr. Cherrick. Mr. Greiman, we'll hear from you.
Gerald P. Greiman: Thank you, Mr. Chief Justice, and may it please the Court: This case concerns a small sign displayed by a citizen at her own home to communicate her views on an important public issue to her fellow citizens. If the First Amendment does not protect the kind of speech at issue in this case, it's hard to imagine what it does protect. Certainly, cities like Ladue may adopt reasonable sign regulations addressing size, number, and other aspects of time, place, and manner, but Ladue may not virtually ban small signs as a mode of expression within its borders.
Antonin Scalia: Well, it hasn't done that. This is... I mean, if you say that time, place, and manner restriction is okay, why is this not a place restriction? She can have this sign anywhere she wants. She just can't put it on her house.
Gerald P. Greiman: Justice Scalia, this Court has made clear that no time, no place, and no manner does not mean a regulation of time, place, and manner.
Antonin Scalia: This isn't no time, no place, and no manner. It's just on her house. She can put it on her car. She can walk in front of the house holding a sign. That's not no place.
Gerald P. Greiman: This Court has said that distinct modes of expression must be judged by their own rule. We believe that a small sign at one's own house in a fixed location is a distinct mode of expression.
Antonin Scalia: Time, place, and manner doesn't apply to this case, then, is that it?
Gerald P. Greiman: Time, place, and manner would apply if this was--
Antonin Scalia: It does. But then why isn't it perfectly reasonable to say the only place she can't do this is by putting a sign on her house?
Gerald P. Greiman: --Your Honor--
Antonin Scalia: It seems to me you're enlisting support from a feeling that, you know, a woman's home is her castle, and she should be able to do whatever she wants with it, but she can. I mean, she can't... she probably cannot paint her house puce in this community, I would suppose. That's perfectly okay, but for some reason we must allow her to put a sign in her house. Whatever feeling you have against that it seems to me comes from the home is the castle point of view, once you acknowledge that place restrictions on speech are okay.
Gerald P. Greiman: --Your Honor, Ladue does not allow Ms. Gilleo to maintain this sign anywhere else. We believe that being able to speak at one's house is a very important feature, that there are property rights involved in this case, the right to do what one will--
Sandra Day O'Connor: Well, they did say... I thought your opposing counsel acknowledged this morning that it would have been all right to put the sign in her car window and park it in the driveway.
Gerald P. Greiman: --Your Honor, I heard Mr. Cherrick say that, although the record in this case showed that Ladue has enforced its ordinance in a number of instances against cars parked in driveways or in front of houses with for sale signs on them, so I'm not sure that interpretation is valid. Even assuming that it is, a small sign on a car is a different mode of expression. A sign on a car typically communicates when a car is moving. A sign posted in a fixed position at a house has a very special communicative impact. It conveys not only the message contained in the sign, but the fact that a resident at that house believes in that message. It therefore has special impact upon people who know the speaker, or know--
Antonin Scalia: Well, that doesn't entitle you to do it. I mean, sleeping in a park has special impact, too, but we don't allow people to sleep in some parks, even if that would be the very best place to make your message known, so long as there are other adequate ways. Now, the community here has said for some purposes yes, you have to use your house... for example, if you're putting your house up for sale. Then there is a special need to have the sign there. That's a very reasonable exception. But simply to say that any message in the world you have to be able to hang a sign on your house about it, I... except for the fact that I feel strongly about a person's house being his castle, I don't see why, as far as the First Amendment is concerned, there's anything distinctive about it.
Gerald P. Greiman: --Justice Scalia, sleeping in the park may be regulated because that involves conduct mixed with speech. Here we are talking about virtually pure speech, and we believe the State simply may not restrict that in the manner that Ladue has tried to do.
William H. Rehnquist: Well, could the State restrict you to one sign per house?
Gerald P. Greiman: Chief Justice Rehnquist, certainly the State may reasonably limit the number of signs. We don't believe that one per household, especially in the context of a political season, would be reasonable, but certainly they can adopt reasonable numerical limitations.
William H. Rehnquist: Do you have any order of magnitude in mind?
Gerald P. Greiman: I don't have a specific number, Your Honor. It has to allow reasonable opportunities for expression.
William H. Rehnquist: Would a limitation of half a dozen be permissible?
Gerald P. Greiman: Perhaps, Your Honor. Perhaps it would depend upon what time of year we're talking about. Perhaps the number would need to be expanded during political seasons.
William H. Rehnquist: How about a limitation as to size?
Gerald P. Greiman: We believe the city may properly regulate size, Chief Justice Rehnquist.
Anthony M. Kennedy: Well, if you expand according to the political season, that's content-based, isn't it? Some people are much more interested in sports than politics.
Gerald P. Greiman: Well, Justice Kennedy, we don't believe that if you adopted an expanded number during a political season that it would be appropriate to limit that expanded number only to political campaign signs.
Anthony M. Kennedy: Oh, but your reason is to accommodate politics. You're saying that you don't have to give the real reason for what your ordinance is?
Gerald P. Greiman: Well, we're talking--
Anthony M. Kennedy: That's kind of tricky, isn't it?
Gerald P. Greiman: --We're talking about time, Your Honor, and so long as we're talking about time, and we're doing it in a content neutral way, and we're allowing reasonable opportunities for expression, I believe that's okay.
Anthony M. Kennedy: Well, I take it the purpose for your expanding the number of signs in this hypothetical ordinance during the political season was to accommodate political speech. I mean, what other reason would you have for doing that?
Gerald P. Greiman: Yes, Your Honor, I believe that's right.
Anthony M. Kennedy: And I ask why isn't that content-based?
Gerald P. Greiman: Well, the regulation in terms of its effects is not content-based because it allows an expanded number of signs--
Anthony M. Kennedy: But the purpose of your statute is content-based. That's the underlying purpose.
Gerald P. Greiman: --Well, Your Honor, if one has a purpose to allow speech consistent with the First Amendment, and one goes about implementing that in a content-neutral way to allow all speech along with the particular type of political speech that you have most in mind, I believe that's okay.
David H. Souter: One of your arguments was that you didn't have... or that the people of this town didn't have reasonable alternatives. Counsel on the other side has conceded or represented this morning that they can scatter leaflets at will. Doesn't that take care of your reasonable alternative? Leaflets are cheap.
Gerald P. Greiman: I don't believe it does, Justice Souter. I believe the test for whether there are ample alternative channels of communication is whether there are alternative channels of the same nature and quality. If the test was simply, is there any other way you can express your message, then certainly the Linmark case would have been decided differently, or a city could say, we can ban newspapers altogether, because you can get your news from television, or we can ban movies on grounds that there are books. We have to look at the nature and quality of communicating via small signs.
David H. Souter: So alternative has got to include a sign alternative then, in your view.
Gerald P. Greiman: Well, alternatives have to include something that is of the same nature and quality, and we believe--
David H. Souter: Well, what else is of the nature and quality of a sign except a sign?
Gerald P. Greiman: --In the context of a resident speaking at her own home, we maintain nothing. We believe that there are very important and unique attributes to speaking through a small sign at one's home that aren't duplicated by other modes.
David H. Souter: Well then, in fact it's not so much the sign that you're relying on, it's the capacity to speak from one's own property, isn't that it?
Gerald P. Greiman: That's part of our position, Your Honor, but here we're talking about a particular mode of expression, and we're talking about whether there's some alternative to that mode of expression that is of equal--
David H. Souter: No, but as I understand what you were just saying, if the city said, we're going to set aside two acres on one of the downtown streets, and anyone can put up a sign down there, this particular woman can go down and put up a sign about the Gulf War, you would not find that an adequate alternative, isn't that correct?
Gerald P. Greiman: --That's correct, Justice Souter.
David H. Souter: And the reason you wouldn't is that you believe the speech has got to be allowed from one's own property.
Gerald P. Greiman: That's correct, and the reason is that speaking from one's own property has special communicative impact. It conveys not only the message on the sign, but that a resident at that site believes in that message.
Anthony M. Kennedy: Well, what is your best authority for that? If we accepted that proposition, what case would we cite to support that... Adderly v. Florida, the jail case, went the other way.
Gerald P. Greiman: I believe the Linmark case would be the best authority, Justice Kennedy. Certainly there are other ways to sell one's house... via newspaper--
Anthony M. Kennedy: Well, but it seems to me... because that has just a common sense functional aspect to it. If you're going to sell the house you should put a sign on the house that this is the house.
Gerald P. Greiman: --Well, we believe we're talking about the same thing here, Justice Kennedy.
Anthony M. Kennedy: The woman is an extension of her house?
Gerald P. Greiman: Absolutely. We have a resident who holds deeply seated views on a very important public issue and wants to communicate those views to neighbors and other residents. The house is a uniquely effective place for doing that.
William H. Rehnquist: Well, what if she holds strong views about selling lemonade, can she put a sign up, "Lemonade for sale at this house? "
Gerald P. Greiman: Well, Your Honor, that is a commercial undertaking, and I believe that via zoning laws, cities may regulate commercial activity.
William H. Rehnquist: So the city could prohibit that sort of a sign?
Gerald P. Greiman: Well, perhaps. It depends on what kind of a sign regulation it is adopting.
William H. Rehnquist: Well, supposing it were just a flat prohibition of all commercial signs?
Gerald P. Greiman: Commercial signs it has greater ability to regulate, Your Honor, because there are other alternatives for engaging in commercial speech. Again, it depends on what distinctions the city is drawing. It may have greater ability to regulate in that area, but it has no greater ability to discriminate on the basis of content. I believe this Court made that clear in Discovery Network.
Antonin Scalia: I suppose she has an equivalent right to speak on her own property, at least, so I guess the city could not prevent her from setting up, you know, a soapbox and holding forth about the evils of the Gulf War, or about her favorite political candidate, and attracting a crowd on the street because she's a very good speaker, and people milling around in this residential neighborhood. You couldn't stop that because she's doing it on her own property.
Gerald P. Greiman: You may not ban that, and certainly again--
Antonin Scalia: Right. You can do time, place, and manner, but not this place. This place is sacred. She can speak, she can put up signs, can do anything she wants because it's her property. Is that the position?
Gerald P. Greiman: --Not quite, Justice Scalia. You can impose time, place, and manner regulations relating to private property as well, but they have to be time, place, and manner, not total bans.
William H. Rehnquist: Supposing she wants to get a bullhorn to amplify her message? Can the city prohibit her from getting a bullhorn to speak from her own property?
Gerald P. Greiman: Chief Justice Rehnquist, they may regulate that aspect, because once you get into bullhorns, you're getting into the Ward type situation, you're getting into the Kovacs Sound type situation, and you are talking about regulating volume now. You're talking about regulating non--
Antonin Scalia: Because it goes off of her property, is that it? So the city... as far as I know, the city permits signs that can't be seen off of the property.
Gerald P. Greiman: --That's correct.
Antonin Scalia: I mean, if she wants to put a sign behind a hedge, where only people who come on her property see it, that's okay. Isn't that the equivalent of letting her speak, but not with a bullhorn? She can speak on her property, but don't annoy people outside the property.
Gerald P. Greiman: I don't believe so, Your Honor, because Ms. Gilleo's sign stands silently on her own property. You don't see it unless you choose to look.
Antonin Scalia: It's not visually... this is visual clutter. Isn't that the words, something like that? It's not visually silent. It's very noisy visually.
Gerald P. Greiman: It is visually silent, Justice Scalia, unless you choose to look over on Ms. Gilleo's property.
David H. Souter: Then why don't you take the position that if the city can prohibit the signs in the manner in which it's trying to do here, you can equally, or could equally well prohibit the person from standing on the soapbox and speaking in a manner that could be heard next door.
Gerald P. Greiman: Well, Justice Souter, I believe I said that they may regulate volume, they may impose other time, place, and manner regulation.
David H. Souter: Yes, but we're not talking about the bullhorn, or let's say just in a manner that could be heard on the street. If the city can do this, can the city prevent the person from standing on the soapbox and speaking in a way that could be heard on the sidewalk and the street because the people in the town don't want audio clutter?
Gerald P. Greiman: I don't believe that the City of Ladue may ban that mode of expression entirely.
David H. Souter: Well, that may be, but if they can ban what they're purporting to ban here, can they ban that as well?
Gerald P. Greiman: If you accept that they can ban what they ban here, I believe the implication of that position is yes, they can ban her from standing on a soapbox at her property. I believe the implication is that they could ban private conversation on the sidewalks on the notion that that interferes with the ability to hear birds chirping. Or I believe that they could ban gatherings on public sidewalks on the notion that clumps of people impair the visual beauty of the natural landscape. That certainly cannot be the law, and is not the law.
David H. Souter: Well, except the problem there is you'd suddenly find yourself in the public forum doctrine, and the city's claim here is there's no public forum. They're simply using private property to create clutter. So I think your argument's got to be that they couldn't use private... that if the city is right, then by the same token the city could ban using private property as a source for the speaking that could be heard out on the street.
Gerald P. Greiman: Justice Souter, on the continuum of nonpublic forum, limited public forum, we believe that Ms. Gilleo's private home here has to be viewed as either the equivalent of a public forum for protected purposes, or even stronger, because again we're talking about a citizen's right to speak from her own home, as the Court recognized had special significance in the Vincent case, the Court recognized that in Spence, the Court has recognized that in a number of other cases.
John Paul Stevens: Can you tell me... it's not a very important question... do they prohibit "Keep off the grass" signs?
Gerald P. Greiman: They don't, Your Honor. They allow directional signs.
John Paul Stevens: "Keep off the grass" is a directional sign?
Gerald P. Greiman: They've made clear that "No trespassing" signs are allowed. You may have those in any number, and they may be up to 12 square feet in size.
John Paul Stevens: And "Beware of the dog". [Laughter] "Beware of the dog", similarly. You can have that sign.
Gerald P. Greiman: "Beware of dog" is also permitted in any size, and in any number.
Anthony M. Kennedy: But I just want to make one thing clear. Do you agree that there is no ordinance which prohibits leaflets and pamphlets?
Gerald P. Greiman: I'm not aware of any, Your Honor.
Sandra Day O'Connor: Mr. Greiman, would it be a reasonable alternative if at some public and prominent site within the community... for instance, city hall... there were a space or a big bulletin board allowed where the homeowners could place signs of any type, and could identify themselves as being homeowners within the city, so that everyone who saw it would know, this is the expression of the view of the homeowner who put it up?
Gerald P. Greiman: I don't believe so, Justice O'Connor, for this reason. By speaking in that manner rather than at your own home, you lose the special communicative impact that you gain from your own home.
Sandra Day O'Connor: Well, how is that if the sign itself allows you to identify yourself as a homeowner in the community?
Gerald P. Greiman: Well, for example, a "Tax the Rich" sign posted in front of an affluent home carries a different communicative impact than would the exact same sign displayed in a less affluent area. I believe that you lose those communicative impacts by relegating everyone to a single space.
Antonin Scalia: Mr. Cherrick, if you reject the notion that this is a place restriction and therefore okay, what about the notion that it's simply a manner restriction and therefore okay? Apparently, any sign is okay so long as it's on a flag. Now, that's just a manner. All you have to do is take it out of your window, put it on a rectangular piece of cloth, and hang it outside. It's all right. That's manner.
Gerald P. Greiman: Well, Justice Scalia, that gets into arbitrariness, and perhaps viewpoint discrimination. American flags are readily and easily available--
Antonin Scalia: Not American flags, any flag. Any piece of cloth qualifies as a flag under this ordinance. You can have a cloth that says, "Oppose the Gulf War", and hang that outside, and that's okay.
Gerald P. Greiman: --That suggests that if one wants to display an American flag at one's home, one can very easily go down to the corner store, buy one, and put it up, but if you want to display a custom-made flag message you have to go to a great deal of trouble, perhaps, or a great deal of expense to have your own sign custom-made.
David H. Souter: All you've got to do is get a piece of cloth and some paint.
Gerald P. Greiman: That may be more difficult, Your Honor--
David H. Souter: Is it more difficult than making a sign? You've got to get a piece of cardboard and some paint.
Gerald P. Greiman: --Well, Ms. Gilleo didn't have to make her own signs. They were being distributed by groups. She could--
David H. Souter: Sign-makers and flag-makers can make them equally easily, can't they?
Gerald P. Greiman: --They may make them, but they don't make them, and if one has to custom-make--
David H. Souter: Well, they don't because the word hasn't gotten out, but I mean the flag business is-- [Laughter] I don't think a lot of people have known that the city has been interpreting its ordinance this way, but now that the word is out, the flag-makers will have a-- --boom business.
Gerald P. Greiman: --Perhaps, and it hasn't been clear to me through the city's position in this case whether they concede that you can make your own sign out of a bed sheet, for example.
David H. Souter: Well, if it's true, what about the answer to Justice Scalia's question? Why isn't simply a manner restriction?
Gerald P. Greiman: If it is true, then that confirms the arbitrariness and the content-discriminatory nature of the ordinance, and the lack of validity to their asserted reasons, because certainly a homemade sign on a bed sheet has no lesser impact on so-called visual blight than does a small, 8-1/2 X 11 inch sign posted inside a window of somebody's home. Perhaps the major flaw in Ladue's position throughout this case is that it largely ignores the existence of the First Amendment. Ladue goes on at length on principles of zoning law and land-use law, but it overlooks the fact that the First Amendment imposes constraints.
Sandra Day O'Connor: Well, just to be sure of where your position takes you, I would assume you would have to say that the Federal Highway Beautification Act is similarly invalid.
Gerald P. Greiman: We do not say that at all, Justice O'Connor. We believe the Highway Beautification Act imposes a very different regulatory scheme than Ladue's ordinance. Thank you.
William H. Rehnquist: Thank you, Mr. Greiman. Mr. Bender, we'll hear from you. Mr. Bender, I take it you would agree with that last comment, that the Highway Beautification Act is a different--
Paul Bender: Right, it is different, and perhaps I should start there.
Speaker: --How is that different?
Paul Bender: The difference is that Highway Beautification Act... there's several differences. I think that the main one is that the Highway Beautification Act does not constitute a complete ban on this medium of expression in a community. The Highway Beautification Act only applies within a narrow strip of land adjacent to interstate highways. Even then, it--
Sandra Day O'Connor: But that narrow strip might consist of somebody's home.
Paul Bender: --Certainly--
Sandra Day O'Connor: Their only home.
Paul Bender: --Right--
Sandra Day O'Connor: Their only opportunity to put up a political sign.
Paul Bender: --It might, but the Highway Beautification Act does not deprive them of that only opportunity to put up a political sign. They can put up the sign in a way that faces away from the highway, probably the street on the other side of the highway. Very few... very few houses have their driveways off a major interstate highway.
John Paul Stevens: Well, that's like saying she can put a sign in the backyard. Right.
Paul Bender: Where no one can see it, right.
John Paul Stevens: You know-- [Laughter] --I mean, if you say you can put a sign on I-95, but you've got to face away from the highway, that's not-- --Facing the back 40.
Paul Bender: Well, no, I think that-- [Laughter] --I think there's an important point there. People like Mrs. Gilleo who put up signs are not trying to communicate with people passing by on an interstate highway. They're primarily trying to communicate with their neighbors. The Highway Beautification Act is a very small interference, if any, with people's ability to communicate with their neighbors.
John Paul Stevens: Well, you're just saying though, that the audience on I-95 is bigger than the audience that passes through Ladue. That doesn't--
Paul Bender: No, I'm not talking about the fact that there are all those cars, I'm talking about the purpose of the expression here, and I think it's very important. The purpose of the expression, I think, is for her to communicate an adherence to a principle to the people in her community. That is, I think, the--
John Paul Stevens: --Well, why is that different than the purpose to communicate your opposition to drunk driving, and you want the people who are driving cars to be particularly aware of that communication?
Paul Bender: --That is a different kind of interest that somebody might also have. The difference there is that... and I think this is the central factor that one needs to look at in analyzing this case, is that with the Highway Beautification Act there is a strong reason for prohibiting that kind of a sign, because if you had every house that an interstate highway went by with a sign like that it really would be cluttered. The only reason that the City of Ladue gives here in either the ordinance or their brief for prohibiting this sign is that the proliferation of an unlimited number of signs in the community is an evil. They do not say, I don't think they mean, and I don't think they could possibly say that single signs, or very small numbers of signs, are a problem.
Anthony M. Kennedy: I'm not sure I follow the argument. I thought that you began with the premise that the Highway Beautification Act is sustainable because there will be... there is a real danger of proliferation, and then you say, and the only thing that Ladue says to justify its ordinance is proliferation. I see there a parallel between the two and not a distinction between the two.
Paul Bender: I think you have to look first at the reason why the governmental unit is trying to impose the regulation. In the case of the Highway Beautification Act, I think it's a feeling that insofar as possible, when people drive down highways they should see the scenery and shouldn't see signs. Ladue has not said that it's... when people look out of their window they shouldn't see a sign. What Ladue is worried about is the unlimited proliferation of signs, and I think what they've done wrong here is that to assert the interest in unlimited proliferation they have just stopped all signs altogether. At the very least, I think they should be required to try a more modest kind of regulation. If in fact that doesn't work, if in fact there is a problem, then perhaps sometime they might be able to do this, but without any showing that there is a problem of unlimited proliferation in this community, to ban all signs in the name of stopping unlimited proliferation seems to me irrational.
William H. Rehnquist: Well, I don't know that you give the city the entire benefit of the doubt that perhaps ought to be accorded them. If unlimited proliferation is bad, I presume they think that considerable proliferation is almost equally bad. In other words, the idea that only unlimited proliferation would bother them I don't think makes much sense. It's any real proliferation at all.
Paul Bender: Even if you talk about real proliferation, Ladue says there might be as many as 3,000 signs in the community if everyone had one sign... for example, if there were a one-sign limit. There almost 6,000 acres in this community. That would be one sign for every 2 acres. It's hard for me to see how you can relate to it, and of course--
Antonin Scalia: Does the Federal Government have a one-sign limit in the highway act? Does it let... the Federal Government... everybody put up one sign?
Paul Bender: --No, there's not a one sign limit for that--
David H. Souter: Isn't the real justification--
Paul Bender: --but I think--
Antonin Scalia: --Why is that okay? I don't understand that.
Paul Bender: --I think you can't just look at that, you've got to look at the impact on the community, and I think it's extremely important that the Highway Beautification Act does not shut off a means of communication within an entire community.
Antonin Scalia: I think you lose on that one. I'm much more concerned about what I have to see when I look out my front window than I am about what I'm driving by on Interstate 90. Gee, I think the interest of the city is much more than the interest of--
Paul Bender: That may be your concern, but the Federal Government's concern is with what you see when you drive by on Interstate--
Anthony M. Kennedy: --Well, you say your concern, Mr. Bender. What we're asking is whether or not there's a plausible, reasonable basis for the city's interest.
Paul Bender: --Right.
Anthony M. Kennedy: And you say that there's less of an interest in a city, in a neighborhood, to prevent signs than on a highway. That just doesn't make sense.
Paul Bender: I think it's not only that there's less of an interest, first of all I think you have to look at what the city says, and the city talks about an unlimited proliferation. I think you have to take them at their word. They wrote this preamble, and that's what they said.
Anthony M. Kennedy: Well, even that's odd, because it means that if everybody's very interested in this speech, then all of a sudden we can suppress it, so I have problems with that rationale as well.
Paul Bender: But I think you also have to look at the impact of the regulation on the people who are being regulated. Ladue is shutting off people from a traditional means of communication. I think it's important... and this is a response to Justice Scalia's question earlier. Yes, I think there is a separate character of somebody putting up a sign or a flag at their house. I think that's why people fly flags from their house.
David H. Souter: Why does that mean that your argument is good with respect to billboard companies that in fact can put billboards up in other places than along the highway but not good and not a sufficient justification with respect to the homeowner whose backyard backs up to the highway and doesn't have another place to put up a sign?
Paul Bender: When those interests come into collision in that way, I think you have to give the decision to the governmental interest if it's reasonable, but there is a situation, if the only place the homeowner can put a sign is facing on the highway, then there the Federal interest in keeping the highways beautiful I think overwhelms that. But here, the... because the Federal Government has an interest, based on past history of unlimited proliferation of signs along highways. But here you don't have that kind of history, and you don't even have the community saying that that's the problem they're worried about.
David H. Souter: So in effect you're saying the justification falls in the city's case and it doesn't fall--
Paul Bender: Exactly.
David H. Souter: --in the Government's case.
Paul Bender: Exactly.
William H. Rehnquist: The ordinance says proliferation, not unlimited proliferation.
Paul Bender: It is hereby declared that the proliferation of an unlimited number of signs... sorry. It's the proliferation of an unlimited number, rather than an unlimited proliferation. And I think it's very important to think about the communicative... the special communicative quality of a sign at one's home. It's not, Justice O'Connor, like putting a sign in a downtown place. If you want to fly a flag from your house... I remember when I walked to school during the Second World War going past houses that had signs indicating that people from that house, children and fathers, were in the service. There's some special quality of doing that. When people put yellow ribbons around trees in front of their house to express support for the return of the hostages, that's nothing that you can--
Antonin Scalia: But you can't do it on a Federal highway.
Paul Bender: --You can't do it on a Federal highway, I suppose, that would be dangerous, but you could also do it-- [Laughter]
Antonin Scalia: You're reading things very literally today.
Paul Bender: The Highway Beautification Act I don't think affects yellow ribbons, and also, another point about the Highway Beautification Act, you've got to worry about the scale. The Highway Beautification Act does not deal with signs that can't be read, seen from the road. Normally, unless the house is right next to the road, and then I don't know how you're going to communicate with your neighbors, a small sign like the sign in this case would not violate the Highway Beautification Act. If the house were, say, 100 feet from the road, it would not be considered a sign because it's not visible. The Highway Beautification Act is dealing with large-scale billboards.
Antonin Scalia: I think the city's the same. I think signs that can't be seen from the street would not violate the city's ordinance. It's exactly like the Government.
Paul Bender: Except that with the Highway Beautification Act, that limitation means that people can preserve the right to communicate with their neighbors who might walk in front of the house, between the highway and the house and see the sign, without injuring the Federal interest of cluttering up the landscape for people driving by. This prevents people from using that traditional means of expression to communicate with their neighbors entirely, and there's no basis that we know of for doing that. There's never been a clutter problem in Ladue. There is no indication--
William H. Rehnquist: Does the city have to wait until there is a clutter problem before dealing with it? I think we said in City of Renton that a city doesn't have to wait until the evils materialize before dealing with it.
Paul Bender: --I think there has to be a substantial chance that the evil will materialize, and I don't think this record shows any substantiality of that chance.
William H. Rehnquist: Thank you, Mr. Bender. Mr. Cherrick, you have 3 minutes remaining.
Jordan B. Cherrick: Thank you, Mr. Chief Justice. The fact is, there's an undisputed record in the summary judgment proceedings that in six neighboring cities there was sign proliferation, so this is a real problem that the city faces. With respect to the Highway Beautification Act, I think--
Ruth Bader Ginsburg: I think one could know that one way or another now because the city has not been allowed to have this ordinance for sometime, right?
Jordan B. Cherrick: --It has been enjoined, and--
Ruth Bader Ginsburg: So... I think for some 3 years, so there is... it's not in this record, but it is--
Jordan B. Cherrick: --There's nothing in the record, and I don't think you'd want me to discuss what's off the record of the problems that have--
Antonin Scalia: --Presumably the only people who live in the city are people who don't like signs. That's one reason they've moved there. But once the ordinance is gone, gradually the neighborhood will change and you'll have all sorts of people coming in. [Laughter]
Jordan B. Cherrick: --Well, Justice Scalia, I think it's important to emphasize the limiting principles of our submission. What we're dealing with here is a unique aesthetic community, an 8-1/2-square-mile community that has comprehensively protected aesthetics in every way since its inception. This... it is... we're also dealing with an ordinance that is part of a land-use plan and a zoning ordinance which has traditionally--
Ruth Bader Ginsburg: Are you saying that the community that Justice Blackmun... that you told Justice Blackmun about couldn't now see the light and say, oh, we want to do what Ladue... because they've already... they've just gone downhill and they can't improve their situation?
Jordan B. Cherrick: --Well, Justice Ginsburg, it's up to every city to define its sense of values, its sense of community, and we're not saying that every city has to have this ordinance. What we are saying is--
Ruth Bader Ginsburg: But every city that wants it can have it?
Jordan B. Cherrick: --Yes, if that's... and that is what a land-use and zoning plan is all about. That is what a comprehensive plan is, developing a sense--
Ruth Bader Ginsburg: Would a city need anything more than... you're not suggesting that because Ladue has all these other regulations it can have this one as well, or are you suggesting that? If... suppose the Court were to uphold the ordinance, then couldn't every other town in the State of Missouri have the same ordinance?
Jordan B. Cherrick: --If it had the same type of interest that Ladue has and did it in a constitutional fashion, but--
Ruth Bader Ginsburg: Just copy this ordinance word for word.
Jordan B. Cherrick: --Well, that may well be the case, but not all cities would want to live in a type of aesthetic community that Ladue had.
Ruth Bader Ginsburg: If they wanted to they could, though, and it wouldn't matter that they didn't have a fancy city planner come in at the outset.
Jordan B. Cherrick: Yes. Yes, that's accurate, much as the Highway Beautification Act protects the highways, but the question before the Court is, will a city like this be disabled from regulating and protecting the essential values that it has had since its very inception, and is the Court... my time has expired. Thank you.
William H. Rehnquist: Thank you, Mr. Cherrick. The case is submitted.